DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/457,286, application filed on 06/28/2019.  Claims 1-7 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by D’Agostino (US PG Pub No. 2015/0002088).

5.          With respect to claim 1, D’Agostino teaches:
a wireless charger (a wireless charging device, Abstract3), and 
(see magnetic receiver in or on back of device and attracted to device mount, paragraph [0054]), 
wherein the wireless charger comprises:
a wireless charger housing (see wireless charging device and body/housing 110, Figure 3B), 
a transmitting coil arranged in the wireless charger housing (see transmission coil, paragraph [0055]), 
shielding magnets which are circumferentially arranged around the transmitting coil (see magnets around 445 transmitting coil, see Figure 4), and 
a printed circuit board (PCB) which is electrically connected to the transmitting coil (see PCB electrically connected to transmitter coil, paragraph [0052]); 
the shielding magnets comprise magnets, and shielding covers which cover the outer surfaces of the magnets (see covers to the magnets of charger assembly, Figure 4); 
openings as large as the top surfaces of the magnets are formed in the shielding covers (see openings and magnets into the opening of the cover, Figure 4), and 
the top parts of the magnets are exposed from the shielding covers through the openings (see openings and magnets exposed and into the opening of the cover, Figure 4); 
(see attractive force strong enough to hold the device in place, paragraph [0022]).

6.          With respect to claim 2, D’Agostino teaches:
wherein the magnetic attracting device is a soft rubber magnetic attracting sheet or a magnetic guide steel sheet (see rubber pad at magnetic element to hold device to charging assembly, paragraph [0024]).

7.          With respect to claim 3, D’Agostino teaches:
wherein the soft rubber magnetic attracting sheet comprises a soft rubber sheet, magnetic steel sheets which are built in clamping slots surrounding the soft rubber sheet, and gummed paper attached to the surface of the soft rubber sheet and the surfaces of the magnetic steel sheets; the surface of the soft rubber sheet and the surfaces of the magnetic steel sheets are on a same horizontal plane (see rubber material, rubber pad at magnetic element in horizontal plane for device to mount and be held into place by magnetic force, paragraph [0024], [0055]).

8.          With respect to claim 4, D’Agostino teaches:
wherein the magnetic guide steel sheet comprises a steel sheet, and 
gummed paper attached to the surface of the steel sheet (see metal material at surface where magnetic guide appears, Figure 4, paragraph [0024], [0055]).

D’Agostino teaches:
wherein the wireless charger housing comprises an upper cover of the wireless charger and a lower cover of the wireless charger (see upper cover, lower cover of charging assembly shown in Figure 4); 
the upper cover of the wireless charger is connected to the lower cover of the wireless charger in a clamping buckling manner (see attached elements of lower and upper cover, Figure 4).

10.          With respect to claim 6, D’Agostino teaches:
wherein shielding magnet clamping slots for fixing the shielding magnets are formed in the wireless charger housing (see Figure 4, paragraphs [0022]-[0029], [0051]-[0057]).

11.          With respect to claim 7, D’Agostino teaches:
wherein the shielding cover is manufactured through a thin metal sheet (see Figure 4, paragraphs [0022]-[0029], [0051]-[0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851